         Case 1:19-cv-01974-TNM Document 121 Filed 08/16/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES,


                Plaintiff–Counterdefendant,
                        v.                                   Case No. 1:19-cv-01974-TNM


 UNITED STATES DEPARTMENT OF THE
 TREASURY, et al.,


                Defendants–Crossdefendants,


 DONALD J. TRUMP, et al.,


                Intervenors–Counterclaimants–
                             Crossclaimants.



                                  NOTICE OF APPEARANCE

       I, Stacie M. Fahsel, hereby enter my appearance as counsel in the above-captioned case

for the Committee on Ways and Means of the United States House of Representatives. Please

send all future notices in this matter to me.

                                                Respectfully submitted,

                                                /s/ Stacie M. Fahsel
                                                Stacie M. Fahsel (D.C. Bar No. 1034314)
                                                     Associate General Counsel

                                                Office of General Counsel
        Case 1:19-cv-01974-TNM Document 121 Filed 08/16/21 Page 2 of 3




                                             U.S. House of Representatives *
                                             5140 O’Neill House Office Building
                                             Washington, D.C. 20515
                                             (202) 225-9700
                                             Stacie.Fahsel@mail.house.gov

                                             Counsel for Committee on Ways and Means,
                                             United States House of Representatives

August 16, 2021




*
 Attorneys in the U.S. House of Representatives Office of General Counsel are “entitled, for the
purpose of performing the counsel’s functions, to enter an appearance in any proceeding before
any court of the United States or of any State or political subdivision thereof without compliance
with any requirements for admission to practice before such court.” 2 U.S.C. § 5571(a).
                                                2
        Case 1:19-cv-01974-TNM Document 121 Filed 08/16/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2021, I caused the foregoing Notice of Appearance to

be filed via the CM/ECF system for the U.S. District Court for the District of Columbia, which I

understand caused a copy to be served on all registered parties.



                                                     /s/ Stacie M. Fahsel
                                                     Stacie M. Fahsel
